DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 13, 15-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the plurality of dispersion ports and/or the plurality of collection ports each positioned at two or more vertical levels within the filter pass-through tube.”  It is not clear how the word “each” is intended to be construed.  Are the plurality of dispersion ports intended to be positioned at a different vertical level from the plurality of collection ports, or are the plurality of dispersion ports intended to be positioned at a different vertical levels and/or the plurality of collection ports intended to be positioned at a different vertical levels?
In Claim 4, it is also not clear how the word “within” is intended to be construed.  Are the plurality of dispersion ports and/or the plurality of collection ports intended to be positioned inside of (within) the pass-through tube or positioned along the pass-through tube?
	Claim 6 recites the limitation “a floor of the blockage structure.”  It is not clear what portion of the blockage structure constitutes the floor.  For the purpose of this examination, the floor is construed to be either of the portions of the blockage structure that intersect with the pass-through tube.  Therefore, the blockage structure can comprise two floors corresponding to the pass-through tube portions on first and second sides of the blockage structure.
	Claim 7 recites the limitations “the filter pass-through tube on the first side of the blockage structure” and “the filter pass-through tube on the second side of the blockage structure” in Claim 1.  There is a lack of antecedent for these limitations in the claim because it has not been previously recited that the filter pass-through tube comprises a filter pass-through tube on a first side of the blockage structure and a filter pass-through tube on a second side of the blockage structure.
Claim 13 recites the limitation “wherein the plurality of dispersion ports and/or the plurality of collection ports each positioned at two or more vertical levels within the filter pass-through tube.”  It is not clear how the word “each” is intended to be construed.  Are the plurality of dispersion ports intended to be positioned at a different vertical level from the plurality of collection ports, or are the plurality of dispersion ports intended to be positioned at a different vertical levels and/or the plurality of collection ports intended to be positioned at a different vertical levels?
In Claim 13, it is also not clear how the word “within” is intended to be construed.  Are the plurality of dispersion ports and/or the plurality of collection ports intended to be positioned inside of (within) the pass-through tube or positioned along the pass-through tube?
	Claim 15 recites the limitation “a floor of the blockage structure.”  It is not clear what portion of the blockage structure constitutes the floor.  For the purpose of this examination, the floor is construed to be either of the portions of the blockage structure that intersect with the pass-through tube.  Therefore, the blockage structure can comprise two floors corresponding to the pass-through tube portions on first and second sides of the blockage structure.
	Claim 16 recites the limitations “the filter pass-through tube on the first side of the blockage structure” and “the filter pass-through tube on the second side of the blockage structure” in Claim 10.  There is a lack of antecedent for these limitations in the claim because it has not been previously recited that the filter pass-through tube comprises a filter pass-through tube on a first side of the blockage structure and a filter pass-through tube on a second side of the blockage structure.
Claim19 recites the limitation “wherein the plurality of dispersion ports and/or the plurality of collection ports … are each positioned at two or more vertical levels within the filter pass-through tube.”  It is not clear how the word “each” is intended to be construed.  Are the plurality of dispersion ports intended to be positioned at a different vertical level from the plurality of collection ports, or are the plurality of dispersion ports intended to be positioned at a different vertical levels and/or the plurality of collection ports intended to be positioned at a different vertical levels?
In Claim 19, it is also not clear how the word “within” is intended to be construed.  Are the plurality of dispersion ports and/or the plurality of collection ports intended to be positioned inside of (within) the pass-through tube or positioned along the pass-through tube as also recited in the Claim?


International Search Report
Schweitzer et al (US 4357948) and Griffith et al (US 4257432) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/US2020/042176, to which the instant application is related although priority is not claimed.
Schweitzer and Griffith are used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al (US 4357948).
Claim 1: With respect to Figs. 1 and 3, Schweitzer et al discloses a filtration and cooling apparatus 36 for use in a smoking apparatus 10 (Abs; col 1, lines 6-7; col 2, lines 51-53; col 3, lines 10-14).  The filtration apparatus comprises:
An inlet port being smoke passage holes 52 through lower base disc 50 (col 3, lines 29-33);
An outlet port through the open top of cylindrical portion 14 (col 2, lines 57-60);
a hollow member or funnel module 44  having a downwardly flared conically shaped lower portion 45 and an integrally formed hollow cylindrical intermediate portion 46 (corresponds to a filter pass-through tube), the funnel module connected between the inlet and outlet ports  (col 3, lines 17-24), the pass-through tube having a blockage structure comprising upper end cap 48 (col 3, lines 26-30);
a plurality of spaced apart holes 47 (corresponds to the claimed dispersion ports) positioned in the funnel module below the blockage structure that disperse smoke into an area between the funnel module and hollow cylindrical member or baffle 40 (col 3, lines 17-26); 
a plurality of smoke and liquid passage holes 56 (reads on the claimed collection ports) through a disc54 above upper end cap 48 (blockage structure) that collect filtered smoke into portion 22B of tube passage 22 (col 3, line 60 to col 4, line 1); and
a filter chamber having a quantity of filtration material (liquid such as water) 72 external to the funnel module (corresponds to the claimed filter chamber), the filter chamber being in fluid communication with the plurality of dispersion ports 47 and the plurality of collection ports 56 (col 3, line 60 to col 4, line 1).
The limitations of the claimed filtration apparatus are disclosed by Schweitzer et al or, at least, would have been obvious to one of ordinary skill in the art.
Claim 2: Schweitzer et al discloses that the outer tube 14, which encloses the filter chamber, is made of glass in some embodiments (col 2, line 57).
Claim 3; The spaced apart holes 47 are spaced radially along the hollow cylindrical intermediate portion 46 of the funnel module 45 (Fig. 3). 
Claim 4: Schweitzer et al does not disclose that the dispersion ports and/or the collection ports are positioned art two or more vertical levels within the filter pass-through tube.  However, it is considered to be within the ability of one of ordinary skill in the art to form dispersion ports positioned at two or more vertical levels within the intermediate portion 46 of the funnel module 45 to facilitate dispersion of the smoke into the annular area between the funnel module and hollow cylindrical member or baffle 40.  Alternatively, the dispersion ports 47 are positioned in a vertical level different from the collection ports 56.
Claim 5: The upper portion of tube 14 that surrounds the upper portion 22B of tube passage 22 can also be considered to be part of the pass through tube, in which the blockage 48 is spaced a distance from each of the dispersion ports and the collection ports.
Claim 7: The funnel module 44 (portion of the pass-through tube on a first side of the blockage) and the upper portion 22B of tube passage 22 (portion of the pass-through tube on a second side of the blockage)are substantially coaxial.
Claim 10: , Schweitzer et al discloses a smoking apparatus 10 comprising a bowl capable of holding a smoking substance (col 2, lines 51-56; col 3, line 1); bottom portion of tube 14 partly filled with water (corresponds to a water-impervious vessel) having hollow stem 18 extending therefrom in fluid communication with the bowl (col 2, lines 51-56; col 2, line 67 to col 3, line 6);  a filtration apparatus 36 positioned in fluid communication with the stem (col 2, lines 51-56; col 2, line 67 to col 3, line 6); and a draw tube (portion of tube 14 above water level) in fluid communication with the water-impervious vessel (col 2, lines 51-56; col 2, line 67 to col 3, line 6; col 3, lines 10-14).
The limitations of the claimed filtration apparatus are disclosed or would have been obvious to one of ordinary skill in the art per the discussion of Claim 1 above.
Claim 11: Schweitzer et al discloses that the outer tube 14, which encloses the filter chamber, is made of glass in some embodiments.
Claim 12; The spaced apart holes 47 are spaced radially along the hollow cylindrical intermediate portion 46 of the funnel module 45. 
Claim 13: Schweitzer et al does not disclose that the dispersion ports and/or the collection ports are positioned art two or more vertical levels within the filter pass-through tube.  However, it is considered to be within the ability of one of ordinary skill in the art to form dispersion ports positioned at two or more vertical levels within the intermediate portion 46 of the funnel module 45 to facilitate dispersion of the smoke into the annular area between the funnel module and hollow cylindrical member or baffle 40.  Alternatively, the dispersion ports 47 are positioned in a vertical level different from the collection ports 56.
Claim 14: The upper portion of tube 14 that surrounds the upper portion 22B of tube passage 22 can also be considered to be part of the pass through tube, in which the blockage 48 is spaced a distance from the dispersion ports and the collection ports.
Claim 16: The funnel module 44 (portion of the pass-through tube on a first side of the blockage) and the upper portion 22B of tube passage 22 (portion of the pass-through tube on a second side of the blockage) are substantially coaxial.
Claim 18: Schweitzer et al discloses the limitations of the filtration apparatus or, at least, the claimed filtration apparatus would have been obvious to one of ordinary skill in the art per the discussion of Claim 1 above.  Schweitzer et al further discloses that smoke moves upwardly through passage 22 in tube 14 and through any filtering devices (col 3, lines 2-6).  The passage of smoke through the filter progresses through inlet port holes 52 into space 76 within funnel module 44, exits through the plurality of dispersion ports 47, passes through filtration material 72 to filter a quantity of smoke and passes through the plurality of collection ports 56 (col 3, line 60 to col 4, line 1).
Claim 19: The spaced apart holes 47 are spaced radially along the hollow cylindrical intermediate portion 46 of the funnel module 45. Schweitzer et al does not disclose that the dispersion ports and/or the collection ports are positioned art two or more vertical levels within the filter pass-through tube. However, it is considered to be within the ability of one of ordinary skill in the art to form dispersion ports positioned at two or more vertical levels within the intermediate portion 46 of the funnel module 45 to facilitate better dispersion of the smoke into the annular area between the funnel module and hollow cylindrical member or baffle 40.  Alternatively, the dispersion ports 47 are positioned in a vertical level different from the collection ports 56.
Claim 20: The blockage 48 is spaced a distance along the funnel module 45 from the dispersion ports 47.  Forming of a collector area as claimed is a desired result that would have been obvious to one of ordinary skill in the art because, where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or obvious.

Claims 1-7, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al (US 4257432) in view of Mahoney, III (US 6067993).
 Claims 1, 10 and 18: With regard to Figs. 1 and annotated Fig. 2 below, Griffith et al discloses a smoking article 100 comprising a bowl (12,20) capable of holding a smoking substance (Abs; col 3, lines 4-11 and 38-52); a water chamber 120 (reads on a water-impervious vessel)  having a stem 60 extending therefrom (col 3, lines 4-11) , wherein the bowl is in fluid communication with the stem (col 4, lines 10-12);
a filter assembly 130 (filtration apparatus) in fluid communication with the stem (col 4, lines 6-15); and
a draw tube (mouthpiece 110 in fluid communication with the water-impervious vessel (col 4, lines 6-15).  
As depicted in annotated Fig. 2, one of ordinary skill in the art would have found it obvious from the description that filter assembly 130 comprises an inlet port A into the bottom of filter assembly 130 above water-impervious vessel 120; an outlet port B at the top of filter assembly 130 into mouthpiece 110; a pass-through tube C connected between the inlet port A and outlet port B through the filter assembly 130 and having 

    PNG
    media_image1.png
    809
    327
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: textbox (C)][AltContent: textbox (A)][AltContent: textbox (D)][AltContent: textbox (E)][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: textbox (G)][AltContent: textbox (H)][AltContent: textbox (I)][AltContent: textbox (I)][AltContent: arrow][AltContent: arrow][AltContent: arrow]















ANNOTATED FIGURE 2

ANNOTATED FIGURE 2

blockage structure D therein; a plurality of ports E positioned on a first side of the blockage structure (reads on dispersion ports); a plurality of ports F on a second side of the blockage structure; a chamber G external of the pass-through tube C and defined by the outside cylindrical wall H of the smoking article 100 and the conical portions I of the filter assembly, chamber G being in fluid communication with the plurality of dispersion ports E and the plurality of collection ports F.  
In use, oral suction at the end portion of mouthpiece 110 draws products of the combustion (smoke) from the bowl through conduit 60 into the water in chamber 120, where condensable components are scrubbed out and gaseous combustion products rise through filter assembly 130, and thence outwardly through mouthpiece portion 110. The filter assembly provides further cleansing of the smoke via multiple turning paths (see curved arrows in Fig. 2) in which direct the smoke through  the lower portion of the pass-through tube C, exits the plurality of dispersion ports E, passes through chamber G where it is further cleaned (reads on filtered), and enters the plurality of collection ports F (col 4, lines 6-19). 
Griffith et al does not disclose that the chamber G has a quantity of filtration material.  The filter assembly of Griffith et al is used with a smoking article that at least partially filters smoke through water.  Mahoney, III discloses silica gel granules as a filter material for use in water pipes (Abs), which typically filter smoke through water.  The silica gel granules purify smoke resulting in user’s experience being more pleasant, satisfying and beneficial (Abs; col 5, lines 9-13).  It would have been obvious to one of ordinary skill in the art to incorporate a filtering material known in the art for use in water pipes into the chamber G of the smoking article of Griffith et al in view of Mahoney,III to obtain further purification of smoke passing through the chamber and a user’s experience being more pleasant, satisfying and beneficial.
Claims 3-4, 12-13 and 19: Griffith et al discloses that the plurality of dispersion ports and/or the plurality of collection ports spaced radially along the pass-through tube C and are also positioned at two or more vertical levels within the filter pass-through tube (annotated Fig. 2).
Claims 5, 14 and 20: Griffith et al discloses that the blockage structure D is positioned a spaced distance along the filter pass-through tube from each of the dispersion ports and the collection ports (annotated Fig. 2).
Claims 6 and 15: Griffith et al discloses that the upper end of the lower portion of filter pass-through tube (one possible floor) is concave, and the lower end of the upper portion of filter pass-through tube (another possible floor) is also concave (annotated Fig. 2).
Claims 7and 16: Griffith et al discloses that the filter pass-through tube on a first side of the blockage is substantially coaxial with the filter pass-through tube on a second side of the blockage (annotated Fig. 2).
Claim 20: The blockage structure D is spaced a distance along the pass-through tube C from the dispersion ports E.  Forming of a collector area as claimed is a desired result that would have been obvious to one of ordinary skill in the art because, where the claimed and prior art apparatus or product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent or obvious.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al in view of Mahoney, III and further in view of Schweitzer et al (US 4357948).
The disclosures of Griffith et al and Mahoney, III are used as above.  Griffith et al and Mahoney do not disclose the material of the sidewall of the chamber G.  However, Schweitzer et al, discussed above, discloses a similar smoking apparatus comprising a filtration apparatus arranged in a tube and defining a filter chamber, wherein the filter chamber is enclosed with a glass tube sidewall.  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to form the side wall tube of Griffith et al that encloses the chamber G out of glass with a reasonable expectation of obtaining a suitable smoking article.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al in view of Mahoney, III and further in view of Shraiber (US 2006/0207621).
The disclosures of Griffith et al and Mahoney, III are used as above.  Griffith et al and Mahoney do not disclose a bowl with a filter positioned at the bottom thereof.  However, Shraiber discloses a narghile or other smoking appliance having a bowl for receiving a cartridge containing tobacco disc, and the cartridge further contains  a filter positioned at the bottom of the cartridge (which will be in the bottom of the bowl when the cartridge is placed in the bowl) for filtering smoke from burning tobacco before it even reaches the water within the container (Abs, [0008], [0031], [0034]-[0035], [0037]-[0038]).  It would have been obvious to one of ordinary skill in the art to include a filter positioned at the bottom portion of the bowl of Griffith et al in view of Mahoney, III and further in view of Shraiber to further filter undesirable materials from smoke generated by burning the tobacco.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest a filtration apparatus ad claimed wherein the inlet port is positioned through a bowl.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chew et al (US 6345625), Dunkelberger (US 2362891) and Patel (US 2011/0186064) disclose other filtration devices for smoking articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748